 1   BRUCE A. KILDAY, S.B. #66415
       Email: bkilday@akk-law.com
 2   GOKALP Y. GURER, S.B. #311919
 3      Email: ggurer@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263   Protected Materials
 7
     Attorneys for Defendants CITY OF CITRUS HEIGHTS (also sued erroneously herein as CITY
 8   OF CITRUS HEIGHTS POLICE DEPARTMENT), JORDAN RINEK, ERIC DIAS, KANE
 9   KISSAM, WILLIAM DUNNING, VALENTIN ZAZHITSKIY, JEREMY HATCHELL, and
     JASON FRITZ
10
                                     UNITED STATES DISTRICT COURT
11
12                                 EASTERN DISTRICT OF CALIFORNIA

13   JAMES NELSON, an individual,                       )   Case No.: 2:18-cv-00501-TLN-DB
                                                        )
14
                                       Plaintiff,       )   STIPULATION AND ORDER
15                                                      )   MODIFYING THE COURT’S MODIFIED
                             vs.                        )   PRETRIAL SCHEDULING ORDER
16                                                      )
17   CITY OF CITRUS HEIGHTS, et al.,                    )
                                                        )
18                                     Defendants.      )
                                                        )
19                                                      )
20           COMES NOW THE PARTIES by and through their respective counsel and subject to the
21   approval of this Court, hereby stipulate and respectfully request to modify and extend by 60 days
22   the following deadlines set forth in this Court’s Modified Pretrial Scheduling Order of February
23   26, 2019 (Court’s Docket No. 22):
24           •       That the non-expert discovery deadline currently set for April 30, 2019 be moved
25                   to July 1, 2019;
26           •       That the expert witness designation deadline currently set for June 29, 2019 be
27                   moved to August 30, 2019;
28           •       That the supplemental expert witness designation deadline currently set for July

                                                        -1-
            STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
 1                  29, 2019 be moved to September 30, 2019; and
 2          •       That the dispositive motion filing deadline currently set for October 17, 2019 be
 3                  moved to December 17, 2019;
 4          The parties stipulate to and request this modification of the Modified Pretrial Scheduling
 5   Order as to the discovery cut-off, expert witness disclosures, and dispositive motion deadline for
 6   the following reasons, which constitute Good Cause pursuant to Section IX of the Initial Pretrial
 7   Scheduling Order and FRCP 16(b):
 8          1.      The parties have now completed all of the officer depositions, and have thus made
 9   significant progress since the Court’s last modification of the Modified Pretrial Scheduling
10   Order. However, during testimony from several of the latest depositions and from Defendants’
11   responses to Plaintiff’s recent written discovery, new information has become known such that
12   Plaintiff seeks to depose high-ranking officials of Citrus Heights Police Department. Plaintiff
13   has accordingly noticed the deposition(s) of CHPD officials pursuant to Federal Rule of Civil
14   Procedure 30(b)(6). Defendants’ counsel has been in regular communication with CHPD
15   officials to identify the appropriate deponent(s) for a 30(b)(6) deposition, but has been unable to
16   effectively and thoroughly confer with the CHPD officials due to fluid work schedules, training
17   seminars, and vacations. As a result, the earliest that Defendants will be able to produce the
18   appropriate deponent(s) for a 30(b)(6) deposition is the week of April 22, 2019, which is the
19   same week Plaintiff’s counsel is set to begin trial in another case.
20          2.      For the same reasons mentioned above, Plaintiff has also noticed the deposition of
21   another high-ranking CHPD official, who has since left CHPD and is now Chief of Police in
22   another city. Defendants are also currently conferring with him to make him available for a
23   deposition, which has likewise been delayed given his extensive responsibilities and fluid
24   schedule as Chief.
25          3.      In addition, Plaintiff is located at the California Health Care Facility in Stockton,
26   California, a CDCR facility that has required extensive paperwork and logistical planning in
27   order to allow the parties’ access for a deposition. Further, at the facility there has been a recent
28   outbreak of Legionnaries’ disease (aka Legionellosis), a form of atypical pneumonia, which has

                                                     -2-
            STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
 1    taken the life of one inmate. Due to this outbreak as well as Plaintiff’s unrelated medical
 2    treatment, there has been further delay in scheduling Plaintiff’s deposition. Plaintiff’s deposition
 3    is currently set for later this month, but it is possible that his deposition could be delayed
 4    further.
 5           The parties are grateful that the Court has already granted two modifications to the
 6   Court’s Pretrial Scheduling Order, and are optimistic that the new dates for discovery cut-off,
 7   expert witness disclosures, and dispositive motion filing will provide the parties with adequate
 8   time to complete discovery and file dispositive motions. Additionally, as mentioned in the
 9   parties’ previous stipulation, the additional time to complete discovery and develop facts will
10   provide time for the parties to engage in meaningful settlement negotiations.
11           Further, and significantly, the proposed modifications to the Initial Pretrial Scheduling
12   Order do not change any existing dates for trial or pretrial conference, as trial has not yet been
13   set in this case.
14           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15    Dated: April 15, 2019                             ANGELO, KILDAY & KILDUFF, LLP
16                                                          /s/ Gökalp y. Gürer
17                                                      By:_________________________________
                                                           BRUCE A. KILDAY
18                                                         GÖKALP Y. GÜRER
                                                           Attorneys for Defendants
19
20    Dated: April 15, 2019                             MAYALL HURLEY, P.C.
21                                                              /s/ William J. Gorham, III (as
                                                                authorized on April 15, 2019)
22                                                      By:_________________________________
23                                                         WILLIAM J. GORHAM III
                                                           Attorney for Plaintiff
24
25    Dated: April 15, 2019                             LAW OFFICES OF MARK A. THIEL
26                                                         /s/ Mark A. Thiel (as authorized on April 15,
27                                                      2019)
                                                        By:_________________________________
28                                                         MARK A. THIEL
                                                           Attorney for Plaintiff
                                                     -3-
             STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
 1                                            ORDER
 2          It is ordered that:
 3          Non-expert discovery deadline be moved to ______July 1, 2019.______________.
 4          Expert witness designation deadline be moved to __August 30, 2019___________.
 5          Supplemental expert witness designation deadline be moved to _September 30, 2019
 6          Deadline to file dispositive motions be moved to ___December 19, 2019 _________.
 7
 8   IT IS SO ORDERED.
 9
     Dated: April 17, 2019
10
11
12
                                   Troy L. Nunley
13                                 United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
           STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
